Citation Nr: 1704176	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  11-26 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as due to exposure to hydrazine.



REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent



ATTORNEY FOR THE BOARD

L. Zobrist, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1990 to September 1991, from February 2002 to September 2002, from December 2003 to July 2004, and from October 2005 to June 2009.  This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In November 2014, the case was remanded by another Veterans Law Judge for additional development; it has been reassigned to the undersigned.  In October 2016, the Board obtained an advisory medical opinion from the Veterans Health Administration (VHA).

[A prior (1992) final rating decision denied the Veteran service connection for asthma, essentially on the basis that a diagnosis of asthma in service was not shown.  As the instant claim, and characterization of the issue on appeal, broadens the scope of the disability under consideration, and includes a theory of entitlement and periods of service not previously considered, the Board finds it appropriate to address the instant claim as a new one rather than as a claim to reopen the previously finally denied claim of service connection for asthma.  The Veteran is not prejudiced by this process, as it affords him a broader scope of review.] 


FINDING OF FACT

It is reasonably shown by competent evidence that the Veteran's asthma was incurred in service.


CONCLUSION OF LAW

Service connection for asthma is warranted.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless. 

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows or fails to show as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

It is not in dispute that the Veteran has asthma.  (See, e.g., January 2013 VA treatment record).  What remains necessary to substantiate his claim is competent (medical, because the question is a medical one beyond the scope of common knowledge or lay observation) evidence that the asthma is etiologically related to his active service.

On the Veteran's examination for enlistment, respiratory evaluation was normal.  Consequently, under governing law (noted above) he is presumed sound on entry in service with respect to respiratory disability; clear and unmistakable evidence is needed to rebut the presumption of soundness.  Service treatment records (STRs) note treatment for asthma, (see, e.g., January 1991 and July 2000 STRs) and exposure to hydrazine (see, e.g., October 2003 STR).  Postservice treatment records note continued treatment for asthma, to include use of prescribed inhaled medication.  (See, e.g., January 2013 VA treatment record (noting asthma as an active problem and an active prescription for albuterol.))

An April 2015 VA examination report provided a negative nexus opinion, based on findings that a respiratory condition had not been diagnosed and that the Veteran did not use inhaled medications.  This conclusion was clearly based on an inaccurate factual premises, and is therefore inadequate.

The Board sought a VHA medical advisory opinion in this matter.  In October 2016 the VHA consulting expert opined that a lack of asthma diagnosis on pre-deployment examinations "would make it highly debatable" that the Veteran's asthma existed prior to his deployment, i.e., it is not clear and unmistakable that he had asthma prior to service, and the presumption of soundness cannot be rebutted.  The expert noted that hydrazine is a known cause of asthma, and opined that therefore the Veteran's asthma was related to his active service.  The examiner further opined that even if the Veteran's asthma had existed prior to service, it was "most certain" worsened due to his exposures during service.  

Accordingly, and considering the available evidence in the light most favorable to the Veteran, as is required, the Board finds that competent medical evidence demonstrates that the Veteran's asthma was incurred in service, and that service connection for asthma is warranted.  


ORDER

Service connection for asthma is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


